DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5-18-2022 has been entered.

3.	Claims 1-31 are pending and have been examined.

Allowable Subject Matter
4.	Claims 1-31 are allowed.

5.	The following is an examiner’s statement of reasons for allowance: 
	The closest prior art in the field does not teach the combination of features of the claimed invention, including the particular steps for permissioned mapping of personally identifiable information from a broker-dealer database that includes personally identifiable information for a first account, with public transaction information received from a distributed ledger to generate mapped information, all in combination with the other claim features and in the manner of the Applicant as disclosed in his Specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/PAUL E CALLAHAN/           Examiner, Art Unit 2437